Citation Nr: 1721706	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to January 7, 2016 and a disability rating in excess of 10 percent as of January 7, 2016 for service-connected chronic right ankle sprain.

2.  Entitlement to an initial compensable disability rating prior to January 7, 2016 and a disability rating in excess of 10 percent as of January 7, 2016 for service-connected chronic left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for chronic right and left ankle sprains and assigned separate noncompensable ratings for each disability.  The Veteran timely appealed the initial ratings assigned.  In September 2016, the RO increased the rating for each ankle disability to 10 percent, effective January 7, 2016, creating staged ratings as indicated on the title page.  The Veteran continues to seek higher ratings.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless she indicates otherwise).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's chronic right ankle sprain more closely approximated moderate limitation of motion with no evidence of ankylosis prior to January 7, 2016.

2.  The evidence of record shows that the Veteran chronic right sprain more closely approximates marked limitation of motion with no evidence of ankylosis as of January 7, 2016.  

3.  The evidence of record shows that the Veteran's chronic left ankle sprain more closely approximated moderate limitation of motion with no evidence of ankylosis throughout the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial disability rating of 10 percent, but not higher, for chronic right ankle sprain are met prior to January 7, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for establishing the maximum schedular disability rating of 20 percent for chronic right ankle sprain are met as of January 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for establishing an initial disability rating of 10 percent, but not higher, for chronic left ankle sprain are met prior to January 7, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for establishing a disability rating in excess of 10 percent, but not higher, for chronic left ankle sprain are not met as of January 7, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran is appealing the initial disability rating assigned for chronic bilateral ankle sprain.  The August 2010 rating decision granted the Veteran's service connection claim for bilateral ankle disability and therefore, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the August 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The claims file contains service treatment records, private treatment records, VA treatment records, VA examinations dated in June 2010 and August 2016, and lay statements from the Veteran.

VA examination reports dated in June 2010 and January 2016 reflect that the examiners reviewed the claims file, obtained an oral history of the Veteran's bilateral ankle disability, and physically evaluated the Veteran.  The VA examiners documented in detail the Veteran's reported symptoms, the results of the clinical examinations (to include the results of range of motion testing) and the effect her symptoms have on her occupational functioning.  Accordingly, the examinations are adequate for rating purposes.

Furthermore, the January 2016 examination addressed all rating criteria that are required to properly evaluate the service-connected bilateral ankle disabilities.  The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of her painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that she is receiving the maximum rating for limitation of motion of the right ankle as of January 7, 2016 and a higher rating requires ankylosis.  In Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations relating to limitation on range of motion are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  With respect to the left ankle, the VA examination reports show active range of motion on weight-bearing.  It is reasonable to conclude that weight-bearing range of motion as reflected on examination would be worse or more difficult than in non-weight bearing.  In addition, active range of motion, i.e., the Veteran moving the joint, would likewise reflect a more limited range than what an examiner could force on passive testing.  Thus, any failure to measure non weight-bearing and passive motion is harmless.

The Board notes that additional VA treatment records that reveal the Veteran received treatment for the bilateral ankles from September 2016 to April 2017 were associated with the claims file in April 2017, after the most recent supplemental statement of the case (SSOC) dated in September 2016.  The Board finds that a remand is not necessary, because the information contained in these VA treatment is cumulative and redundant of the evidence to include VA examinations, VA treatment records, and lay statements from the Veteran associated in the claims file at the time of the September 2016 SSOC, and therefore not pertinent such that initial agency of original jurisdiction review is required.

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.
II.  Criteria and Analysis

The Veteran contends she is entitled to higher disability ratings for her service-connected chronic bilateral ankle sprain.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned a noncompensable disability rating prior to January 7, 2016 and a 10 percent disability rating as of January 7, 2016 for each ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle and a 20 percent disability rating for marked limitation of motion of the ankle.

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in June 2010.  She reported experiencing intermittent pain in her ankles, as well as, swelling.  She denied weakness, stiffness, deformity, instability, giving way, locking, lack of endurance, effusion, or episodes of dislocation or subluxation.  The Veteran noted that her right ankle bothered her more than the left ankle.  She denied flare-ups, treatment, assistive devices, corrective shoes or inserts, or hospitalization as result of her bilateral ankle disabilities.  The Veteran was able to engage in activities of daily living and her occupation.  

Physical evaluation revealed minimal edema over the lateral malleolus of both ankles.  There was no evidence of effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, weakness, painful movement of the joint, or ankylosis.  Range of motion of the right ankle was dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees in both ankles.  Range of motion stayed the same in both ankles after repetitive motion testing.  There was no evidence of pain, weakness, fatigue, lack of endurance, or incoordination.  Motor and sensory were five out five for both ankles.  Deep tendon reflexes were 2+ in both ankles.  X-rays showed mild soft tissue swelling around the ankle joints.

The Veteran asserted in the July 2012 substantive appeal that the June 2010 VA examination results were not reflective of her pain or condition.  She asserted that there were no repetitive tests given and she questioned the validity of the examiner's statement.  Furthermore, she stated that she experiences overwhelming pain in her ankles when she walks for exercise.  

The Veteran was provided with another VA examination in January 2016.  She reported that she thought her ankles were weaker.  The Veteran indicated that she broke her right ankle and foot after falling down the stairs in October 2013 and she was treated with a boot.  She experiences intermittent right ankle pain.  She reported that at the time of the examination her right ankle pain was a six out of ten and her left ankle pain was a five out of ten.  Flare-ups consist of increased pain and swelling in the ankles.  

Physical evaluation revealed range of motion of the right ankle was dorsiflexion from zero to ten degrees and plantar flexion from zero to 45 degrees.  There was no evidence of pain, pain with weight bearing, localized tenderness or pain on palpation of the joint, or crepitus in the right ankle.  After repetitive use testing with at least three repetitions, the examiner observed that there was additional loss of function in the right ankle due to pain.  Range of motion of the right ankle shows dorsiflexion was from zero to five degrees and plantar flexion from zero to 45 degrees after repetitive use testing.  Range of motion for left ankle was dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees with no evidence of pain, pain with weight bearing, localized tenderness or pain on palpation of the joint, or crepitus.  After repetitive use testing with at least three repetitions the examiner observed that there was no additional loss of function in the left ankle due to pain.  Range of motion of the left ankle shows dorsiflexion was from zero to fifteen degrees and plantar flexion from zero to 45 degrees after repetitive use testing.  The examiner determined that it was not practical or feasible to objectively quantify range of motion or any limitation in function ability due to pain, weakness, fatigability, or incoordination with repeated use over a period of time or during flare-ups without resorting to mere speculation.  The examiner noted that prolonged walking and standing can cause ankle pain.  Muscle strength was five out five in both ankles on plantar flexion and dorsiflexion.  Anterior drawer test and talar tilt test were normal. There was mild swelling of the right lateral ankle.  The Veteran did not have ankylosis in either ankle.  

The Veteran testified at the February 2017 Board hearing that she sees a VA podiatrist to treat her bilateral ankle disabilities and that they are being treated with compression socks and shoe inserts.  The Veteran asserted that she feels like her ankle disability has become worse than when she was first rated in 2009.  She indicated that the more she uses her ankles, the increase in pain and swelling.  The Veteran also testified that she felt that the current severity of her ankles today was as bad as they were in 2009.  The Veteran testified that she is in constant pain, some days worse than others, depending on how much she has to walk.  Her representative explained that the Veteran experiences limited range of motion in her ankles due to swelling and pain.    

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's right ankle disorder more closely approximates moderate limitation of motion prior to January 7, 2016 and marked limitation of motion as of January 7, 2016 and the left ankle disability more closely approximates moderate limitation of motion for the entire appeal period.  In this regard, the evidence shows that prior to January 7, 2016, the Veteran had normal range of motion in both ankles; however, her bilateral ankle pain and swelling decreased her mobility.  See June 2010 VA examination and lay statements in the July 2012 substantive appeal.

In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that 38 C.F.R. § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Reading 38 C.F.R. § 4.59 in conjunction with Diagnostic Code 5271, the Veteran is entitled to a compensable rating under this diagnostic code only for moderate and marked limitation of motion.  Section 4.59 intends to recognize actually painful joints and provide at least the minimum compensable rating for the joint.  The minimum compensable rating is 10 percent for a moderate disability ankle disability.  Here, the evidence shows that in June 2010, the Veteran had edema in both ankles, x-ray evidence of mild soft tissue around both ankle joints, and decrease mobility due to bilateral ankle pain.  As such, although the evidence does not reflect limitation of motion of the bilateral ankle prior to January 7, 2016, the Veteran had painful motion and some decreased mobility due to her joint, which would warrant at least the minimum compensable rating under Diagnostic Code 5271 of 10 percent for a moderate disability.  Furthermore, there is no evidence prior to January 7, 2016 that her flare-ups were so significant as to result in additional loss of motion more nearly approximating marked limitation of motion in either ankle, requiring the next higher, 20 percent rating.

As of January 7, 2016, the evidence of record shows that the Veteran's range of motion for dorsiflexion was limited to 5 degrees after three repetitive motions.  The Board finds this reflects that the Veteran has marked limitation of motion of the right ankle, as the range of motion for dorsiflexion is reduced by 75 percent on repetitive use.  

With respect to the Veteran's left ankle, the evidence shows that the Veteran has reduced range of motion of dorsiflexion to 15 degrees on repetitive use due to pain as of January 7, 2016.  The Veteran retained 75 percent of motion on dorsiflexion.  Furthermore, range of motion for plantar flexion was normal to include on repetitive use.  The Board has considered pain and swelling on repetitive use and during flare-ups; however, the evidence of record does not reflect that the Veteran's left ankle is manifested by marked limitation of motion.  In light of the foregoing, the evidence of record shows that the Veteran's left ankle disability has more closely approximated moderate limitation of motion of the left ankle throughout the appeal period.

The Board also has considered whether any additional Diagnostic Codes are applicable, however the evidence shows that the Veteran did not have ankylosis of the ankles, ankylosis of the subastragalar or tarsal joint; malunion of the calcis or astragalus; or astragalectomy.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that she has experienced symptoms outside of those listed in the applicable criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of her service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that her bilateral ankle disability results in unemployability.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.
ORDER

Entitlement to an initial 10 percent disability rating, but no higher, prior to January 7, 2016 for service-connected chronic right ankle sprain is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 20 percent disability rating, but no higher, as of January 7, 2016 for service-connected chronic right ankle sprain is granted,  subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent disability rating, but no higher, prior to January 7, 2016 for service-connected chronic left ankle sprain is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 10 percent as of January 7, 2016 for service-connected chronic left ankle sprain is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


